 
Exhibit 10.1




Fiscal Year 2017 Long-Term Equity Incentive Awards
(Restricted Stock Time-Based Vesting)


 
 
 
Named
Executive Officer
Restricted Stock* (Time-
Based Vesting) (#)
 
 
Jeffrey N. Boyer
   
Executive Vice President,
Chief Financial Officer
                30,302
 
 
Michael R. Benkel
   
Executive Vice President,
Global Supply Chain
                21,818
 
 
Laura A. Coffey
   
Executive Vice President,
Planning and Allocations
                13,787
 
 
Catherine David
   
 
Executive Vice President,
Merchandising
                27,272





*
These equity awards were granted under the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan. The form of time-based restricted stock award agreement is
attached as Exhibit 10.2. The grants were effective April 15, 2016.

 
 
 
 
 
 